ORDER AMENDING OPINION AND DENYING PETITION FOR REHEARING
The majority opinion, filed January 23, 1997 [105 F.3d 1288], is amended as follows:
At Slip Opinion page 888 in footnote 3 [105 F.3d at 1295], in the third paragraph, the deletion should be only of the sentence “The question of when a termination occurs is a mixed question of law and fact.” The citation should be corrected as follows: “See 26 C.F.R. § 1.401....” '
At Slip Opinion page 900 [105 F.3d at 1300], delete the first full paragraph starting with “In determining whether ...” and ending with “ ... to ERISA context).”
With the above amendment, a majority of the panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on it. Fed. R.App. 35(b).
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.